Case 2:20-mj-00507 Document1 Filed on 02/12/20 in TXSD Page 1 of 3

United States Courts
Southern District of Texas
FILED
A091 (Rev. 8/01) Criminal Complaint FEB 3 2 2020°
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court
UNE STAVES OE AIERIEE OU bee ceegeestgutssutte spe es tevevatees teetut Giles tle ber tree ue
Vv. CRIMINAL CONPLAINT

vanes wove Case Number: C- 20 Oy | v)

{, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about January 26, 2020 in Brooks County, in the
(Date) .
Southern District of Texas defendant, Carlos Mayo

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United States in
violation of law, transport, or move or attempt to transport or move such alien within the United States by means of
transportation or otherwise, in furtherance of such violation of law

 

in violation of Title

 

   

 

 

 

 

 

   

 

 

February 12, 2020 at Corpus Christi, Texas
Date , \ Rity apd Sta

Julie K. Hampton U.S. Magistrate Judge
Name and Title of Judicial Officer

 

 

 

 

 
Case 2:20-mj-00507 Document1 Filed on 02/12/20 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
“investigation, which included;-but is not limited to information relayed to me by other agents and = >
officers participating in the investigation.

Probable Cause/Facts:

On February 11, 2020, Border Patrol Agent (BPA) Valdez was assigned to primary inspection
duties at the USBP Checkpoint near Sarita, Texas. Agents at the checkpoint planned a blitz
between the hours of 12:00 a.m. to 2:00 a.m. of tractors to be X-rayed by the ZBF backscatter
unit with prior consent from drivers, At approximately 1:55 a.m., a green Perterbilt Tractor
displaying Georgia license plates, approached the primary inspection lane. .

BPA Valdez asked the male driver, later identified as Carlos Mayo, if he was a United States
citizen, to which he replied, "Yes.". BPA Valdez asked Mayo if the trailer he was hauling was
loaded and he replied, “Yes with produce.” BPA Valdez then asked Mayo for consent to have
his tractor-trailer X-rayed. Mayo gave consent and drove the tractor-trailer to the X-ray area,

 

uring the X-ray of the tractor-trailer one subject. was found ‘hiding in the closet of the tractor.
j dentified as Ji 0 A dete a was;

     

 

 

Defendant- Carlos Mayo:

Mayo states he left Laredo after unloading and arrived in Hidalgo, Texas onthe evening of
February 7, 2020. Mayo stated he stayed in Hidalgo waiting for a load until Monday, February
10, 2020. Mayo stated that after loading his trailer on Monday he went to Lowe's to purchase a
lock for the trailer. Mayo states that after purchasing the lock he began traveling north with his
load and made no other stops until reaching the United States Border Patrol checkpoint near
Sarita, Texas. Mayo stated he did not know that anyone else was in the bed of his tractor truck,

 

Material Witness- Javier LOPEZ-Lopez:

LOPEZ stated that he illegally entered the United States, LOPEZ stated that once in the United
States, he and four other illegal aliens were picked up by an unknown male and taken to a stash
house near McAllen, Texas. LOPEZ stated that he stayed at that stash house for two days.
LOPEZ stated that his family made arrangements with an unknown man in Mexico to get him
smuggled to Jowa. LOPEZ stated that he was picked up by an unknown male and taken to a gas
station. LOPEZ stated that once at the gas station, he was told to get into the truck that was
parked on the side of the road.

 
Case 2:20-mj-00507 Document 1 Filed on 02/12/20 in TXSD Page 3 of 3

LOPEZ stated he entered the truck through the passenger side and sat on the bed in the cab area.
LOPEZ stated that approximately five minutes later, an unknown male (Carlos Mayo) entered
the tractor. LOPEZ states MAYO offered him a drink and told him to stay sitting on the bed.

“LOPEZ stated that once they were close to the USBP Checkpoint, Mayo instructed LOPEZ to
get into the closet behind the passenger seat. LOPEZ stated Mayo told him he would let him
know when he could get out of the closet.

 

Disposition:

The facts of this case were presented to Assistant United States Attorney who accepted Carlos
Mayo for prosecution for violating Title 8 USC 1324, Alien Smuggling. Javier LOPEZ-Lopez
will be held as material witness in this case.

 

 

   

by reliable electronic 1 means, sworn to, |
“signature. attested telephonically per Fed.R.Crim.P.4, 1,
and probable cause found on the February 12, 2020.

Neti

Julie K. Hampton
United States Magistrate Judge

 

 
